Exhibit 10.3 New Energy Technologies, Inc. 3905 National Drive, Suite 110 Burtonsville, MD 20866 Telephone: (800) 213-0689 ● Facsimile (240) 390-0603 April 6, 2010 By Hand Meetesh Patel 4309 Buckskin Wood Drive Ellicott City, MD 21042 Re: Amendment to the Employment Agreement dated June 24, 2009 Dear Meetesh: Reference is hereby made to the Employment Agreement dated June 24, 2009 (the  Employment Agreement ) between you and New Energy Technologies, Inc. (the  Company ). Capitalized terms used herein and not otherwise defined shall have the meaning ascribed thereto in the Employment Agreement. This letter amends the Employment Agreement as follows: 1. Term. Anything in the Employment Agreement to the contrary notwithstanding you agree to continue to serve as the Companys President and Chief Executive Officer, until March 31, 2011 (the  Employee Employment Commitment ). 2. Additional Consideration. In consideration of the Employee Employment Commitment you will be granted, subject to the Stock Option Agreement attached hereto as Exhibit A (the  Stock Option Agreement,  an option (the  Retention Option ) to purchase up to 150,000 shares of the Companys common stock at a price per share and on the terms and conditions set forth in the Stock Option Agreement. 3. Milestone Options. The reference to five (5) years in Section 3(b)(ii) of the Employment Agreement is hereby changed to ten (10) years. 4. Other Activities. Anything in the Employment Agreement to the contrary notwithstanding, it is understood that you will be providing services as a director of, consultant to, or as an investor in, other entities some of which may be in the alternative energy sector. Provided, however, that you may not provide such services to or invest in any entity which is primarily engaged in (i) kinetic energy harvesting, (2) solar window technology, or (iii) such other businesses as the Company may then be engaged, without the Board’s consent. 5. No Other Changes. Except as specifically amended hereby the terms and conditions of the Employment Agreement shall remain in full force and effect, including, but not limited to the Company’s rights under Paragraph 2 thereof. 6. Counterparts. This Amendment to the Employment Agreement may be executed in any number of counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. If you find the foregoing acceptable, please acknowledge your acceptance of, and agreement with, the terms and conditions set forth above by signing the enclosed copy of this letter in the space provided and returning the same to the undersigned. Sincerely, New Energy Technologies, Inc. By: /s/ Joseph Sierchio Name: Joseph Sierchio
